Exhibit 10.39

CLOVIS ONCOLOGY, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is dated as of September 9,
2016, and is between Clovis Oncology, Inc., a Delaware corporation (the
“Company”), and Paul E. Gross (“Indemnitee”).

RECITALS

A.          Indemnitee’s service to the Company substantially benefits the
Company.

B.          Individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate protection through insurance or indemnification against the risks of
claims and actions against them arising out of such service.

C.          Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to serve as a
director or officer without additional protection.

D.          In order to induce Indemnitee to continue to provide services to the
Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law.

E.          This Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws, and any resolutions adopted pursuant thereto, and this Agreement shall
not be deemed a substitute therefor, nor shall this Agreement be deemed to
limit, diminish or abrogate any rights of Indemnitee thereunder.

The parties therefore agree as follows:

1.          Definitions.

(a)         “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other Enterprise.

(b)         “DGCL” means the General Corporation Law of the State of Delaware.

(c)         “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

(d)         “Enterprise” means the Company and any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary.

(e)         “Expenses” include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred

 

 





--------------------------------------------------------------------------------

 



in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also include (i) Expenses incurred in connection with
any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond or other appeal bond or their equivalent, and (ii) for purposes of
Section 12(b), Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement or under any directors’ and officers’ liability insurance policies
maintained by the Company. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments, penalties or fines against
Indemnitee.

(f)         “Independent Counsel” means a law firm, or a partner or member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent (i) the
Company or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(g)         “Proceeding” means any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or proceeding, whether brought in
the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, including any appeal therefrom and
including without limitation any such Proceeding pending as of the date of this
Agreement, in which Indemnitee was, is or will be involved as a party, a
potential party, a non-party witness or otherwise by reason of (i) the fact that
Indemnitee is or was a director or officer of the Company, (ii) any action taken
by Indemnitee or any action or inaction on Indemnitee’s part while acting as a
director or officer of the Company, or (iii) the fact that he or she is or was
serving at the request of the Company as a director, trustee, general partner,
managing member, officer, employee, agent or fiduciary of the Company or any
other Enterprise, in each case whether or not serving in such capacity at the
time any liability or Expense is incurred for which indemnification or
advancement of expenses can be provided under this Agreement.

(h)         Reference to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on a person
with respect to any employee benefit plan; references to “serving at the request
of the Company” shall include any service as a director, officer, employee or
agent of the Company which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

2.          Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if, by reason of
his or her Corporate Status, Indemnitee is, or is threatened to be made, a party
to or a participant in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 2, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company and, with respect
to any criminal Proceeding, had no reasonable cause to believe that his or her
conduct was unlawful.





-2-

--------------------------------------------------------------------------------

 



3.          Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if, by reason of his or her Corporate Status, Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 3, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification for Expenses shall be made under
this Section 3 in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been adjudged by a court of competent jurisdiction
to be liable to the Company, unless and only to the extent that the Delaware
Court of Chancery or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such expenses as the Delaware Court of Chancery
or such other court shall deem proper.  Anything in this Agreement to the
contrary notwithstanding, if the Indemnitee, by reason of the Indemnitee’s
Corporate Status, is or was, or is or was threatened to be made, a party to any
Proceeding by or in the right of the Company to procure a judgment in its favor,
then the Company shall not indemnify the Indemnitee for any judgment, fines, or
amounts paid in settlement to the Company in connection with such Proceeding.

4.          Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee, by reason of his or her Corporate
Status, is a party to or a participant in and is successful (on the merits or
otherwise) in defense of any Proceeding or any claim, issue or matter therein,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. To the extent permitted by applicable law, if Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, in defense of one or more but less than all claims, issues or matters
in such Proceeding, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this section, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

5.          Indemnification for Expenses of a Witness. To the extent that
Indemnitee is, by reason of his or her Corporate Status, a witness, or is or was
made (or asked) to respond to discovery requests, in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the fullest extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

6.          Additional Indemnification.

(a)         Notwithstanding any limitation in Sections 2,  3 or 4, the Company
shall indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee, by reason of his or her Corporate Status, is, or is threatened to be
made, a party to or a participant in any Proceeding (including a Proceeding by
or in the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with the
Proceeding or any claim, issue or matter therein.





-3-

--------------------------------------------------------------------------------

 



(b)         For purposes of Section 6(a), the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include, but not be limited
to:

(i)   the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

(ii)  the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

7.          Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any Proceeding (or any part of any Proceeding):

(a)         for which payment has actually been made to or on behalf of
Indemnitee under any statute, insurance policy, indemnity provision, vote or
otherwise, except with respect to any excess beyond the amount paid, and except
as may otherwise be agreed between the Company, on the one hand, and Indemnitee
or another indemnitor of Indemnitee, on the other;

(b)         for an accounting or disgorgement of profits pursuant to
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of federal, state or local statutory law or common law, if Indemnitee
is held liable therefor (including pursuant to any settlement arrangements);

(c)         for any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);

(d)         initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) otherwise authorized in Section 12(b) or (iv) otherwise required by
applicable law; or

(e)         if prohibited by applicable law.

8.          Advances of Expenses. The Company shall advance the Expenses
incurred by Indemnitee in connection with any Proceeding in which Indemnitee is,
or is threatened to be made, a party to or a participant in by reason of
Indemnitee’s Corporate Status, and such advancement shall be made as soon as
reasonably practicable, but in any event no later than 60 days, after the
receipt by the Company of a written statement or statements from Indemnitee
requesting such advances from time to time (which shall include invoices
received by Indemnitee in connection with such Expenses or otherwise reasonably
evidence the Expenses incurred by Indemnitee, but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditure made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice). Advances shall be
unsecured and interest free and made without regard to Indemnitee’s ability to
repay such advances. Indemnitee hereby undertakes to repay any advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company. This Section 8 shall not apply to the extent
advancement is prohibited by law and shall not apply to any Proceeding for which





-4-

--------------------------------------------------------------------------------

 



indemnity is not permitted under this Agreement, but shall apply to any
Proceeding referenced in Section 7(b) or 7(c) prior to a determination that
Indemnitee is not entitled to be indemnified by the Company.

9.          Procedures for Notification and Defense of Claim.

(a)         Indemnitee shall notify the Company in writing upon being served
with or otherwise receiving any summons, citation, subpoena, complaint,
indictment or other document relating to any Proceeding or any matter which may
be subject to indemnification covered hereunder with respect to which Indemnitee
intends to seek indemnification or advancement of Expenses as soon as reasonably
practicable following the receipt by Indemnitee thereof. The written
notification to the Company shall include, in reasonable detail, a description
of the nature of the Proceeding and the facts underlying the Proceeding. The
failure by Indemnitee to notify the Company will not relieve the Company from
any liability which it may have to Indemnitee hereunder or otherwise than under
this Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights, except to the extent that such failure or
delay materially prejudices the Company.

(b)         If, at the time of the receipt of a notice of a Proceeding pursuant
to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
the Proceeding to the insurers in accordance with the procedures set forth in
the applicable policies. The Company shall thereafter take all reasonably
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

(c)         In the event the Company may be obligated to make any indemnity in
connection with a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee for any fees or expenses of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding.
Notwithstanding the Company’s assumption of the defense of any such Proceeding,
the Company shall be obligated to pay the fees and expenses of Indemnitee’s
counsel to the extent (i) the employment of counsel by Indemnitee is authorized
by the Company, (ii) counsel for the Company or Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of any such defense such that Indemnitee needs to be
separately represented, (iii) the Company is not financially or legally able to
perform its indemnification obligations or (iv) the Company shall not have
retained, or shall not continue to retain, such counsel to defend such
Proceeding. The Company shall have the right to conduct such defense as it sees
fit in its sole discretion. Regardless of any provision in this Agreement,
Indemnitee shall have the right to employ counsel in any Proceeding at
Indemnitee’s personal expense. The Company shall not be entitled, without the
consent of Indemnitee, to assume the defense of any claim brought by or in the
right of the Company.

(d)         Indemnitee shall give the Company such information and cooperation
in connection with the Proceeding as may be reasonably appropriate.

(e)         The Company shall not be liable to indemnify Indemnitee for any
settlement of any Proceeding (or any part thereof) without the Company’s prior
written consent, which shall not be unreasonably withheld.





-5-

--------------------------------------------------------------------------------

 



10.        Procedures upon Application for Indemnification.

(a)         To obtain indemnification, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding. The Company
shall, promptly after receipt of such a request for indemnification, advise the
board of directors that Indemnitee has requested indemnification. Any delay in
providing the request will not relieve the Company from its obligations under
this Agreement, except to the extent such failure is prejudicial.

(b)         Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination with respect to Indemnitee’s entitlement thereto
shall be made in the specific case (A) by a majority vote of the Disinterested
Directors, even though less than a quorum of the Company’s board of directors,
(B) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Company’s
board of directors, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Company’s board of directors, a copy of which shall be delivered to
Indemnitee or (D) if so directed by the Company’s board of directors, by the
stockholders of the Company. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to this Section
10(b), the Independent Counsel shall be selected by the Board of Directors and
approved by Indemnitee.  Upon failure of the Board of Directors to so select, or
upon the failure of Indemnitee to so approve, such Independent Counsel shall be
selected by the Court of Chancery of the State of Delaware or such other person
or body as the Indemnitee and the Company may agree in writing.  If the person
making such determination shall determine that Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably pro-rate such part of indemnification among such
claims, issues or matters.  If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company, to the fullest extent
permitted by applicable law.

11.        Presumptions and Effect of Certain Proceedings.

(a)         The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself create a presumption that Indemnitee did not act in
good faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

(b)         For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith to the extent Indemnitee relied in good faith
on (i) the records or books of account of the Enterprise, including financial
statements, (ii) information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, (iii) the advice of legal counsel for
the Enterprise or its board of directors or counsel selected by any committee of
the board of directors or (iv) information or records given or reports made to
the Enterprise by an independent certified public accountant, an appraiser,
investment banker or other expert selected with reasonable care by the
Enterprise or its board of directors or any committee of the board of





-6-

--------------------------------------------------------------------------------

 



directors. The provisions of this Section 11(b) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.

(c)         Neither the knowledge, actions nor failure to act of any other
director, officer, agent or employee of the Enterprise shall be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

(d)         Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any Independent Counsel or member
of the Board of Directors shall act reasonably and in good faith in making a
determination regarding the Indemnitee’s entitlement to indemnification under
this Agreement.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(e)         The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
Proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such Proceeding.  Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

12.        Remedies of Indemnitee.

(a)         Subject to Section 12(d), in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 or 12(b) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10 of
this Agreement within 90 days after the later of the receipt by the Company of
the request for indemnification or the final disposition of the Proceeding,
(iv) payment of indemnification pursuant to this Agreement is not made
(A) within ten days after a determination has been made that Indemnitee is
entitled to indemnification or (B) with respect to indemnification pursuant to
Sections 4,  5 and 12(b) of this Agreement, within 30 days after receipt by the
Company of a written request therefor, or (v) the Company or any other person or
entity takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of competent jurisdiction of his or her entitlement
to such indemnification or advancement of Expenses. Alternatively, Indemnitee,
at his or her option, may seek an award in arbitration with respect to his or
her entitlement to such indemnification or advancement of Expenses, to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a);  provided, however, that the foregoing clause
shall not apply in respect of a proceeding brought by Indemnitee to enforce his
or her rights under Section 4 of this Agreement. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration in
accordance with this Agreement.





-7-

--------------------------------------------------------------------------------

 



(b)         Neither (i) the failure of the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company, its board of
directors, any committee or subgroup of the board of directors, Independent
Counsel or stockholders that Indemnitee has not met the applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has or has not met the applicable standard of conduct. In the event
that a determination shall have been made pursuant to Section 10 of this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination.  In
connection with any determination (including a determination by the Court of
Chancery of the State of Delaware (or other court of competent jurisdiction))
with respect to entitlement to indemnification hereunder, the Company shall, to
the fullest extent not prohibited by law, have the burden of proving Indemnitee
is not entitled to indemnification or advancement of Expenses, as the case may
be, and any decision that Indemnitee is not entitled to indemnification or
advancement of Expenses must be supported by clear and convincing evidence.

(c)         To the fullest extent permissible under applicable law, the Company
shall indemnify Indemnitee against all Expenses that are incurred by Indemnitee
in connection with any action for indemnification or advancement of Expenses
from the Company under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company to the extent Indemnitee
is successful in such action, and, if requested by Indemnitee, shall (as soon as
reasonably practicable, but in any event no later than 60 days, after receipt by
the Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 8.

(d)         Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification shall be required to be made
prior to the final disposition of the Proceeding.

13.        Contribution.

(a)         To the fullest extent permissible under applicable law, whether or
not the indemnification provided in Sections 2, 3, 4, or 6 hereof is available,
in respect of any threatened, pending or completed Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Company shall pay, in the first instance, the entire amount of
any judgment or settlement of such Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee.  The Company shall not
enter into any settlement of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee.

(b)         To the fullest extent permissible under applicable law, without
diminishing or impairing the obligations of the Company set forth in the
preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall contribute to the amount of Expenses, judgments, fines, liabilities and
amounts paid in settlement actually incurred and paid or payable by Indemnitee
in proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, from the transaction from which such
Proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company, other than





-8-

--------------------------------------------------------------------------------

 



Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, in
connection with the events that resulted in such expenses, judgments, fines,
liabilities or settlement amounts, as well as any other equitable considerations
which the law may require to be considered.  The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c)         The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claim of contribution brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(d)         To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and
(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.

14.        Non-exclusivity. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Company’s certificate of incorporation or bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Company’s certificate of incorporation and
bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change, subject to the restrictions expressly set forth herein or therein.
Except as expressly set forth herein, no right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. Except
as expressly set forth herein, the assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.  Notwithstanding anything in this
Agreement to the contrary, the indemnification and contribution provided for in
this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or Indemnitee’s agents.

15.        Primary Responsibility.  The Company acknowledges that Indemnitee may
have certain rights to indemnification and advancement of expenses provided by
the fund and/or certain affiliates thereof with whom Indemnitee may be
affiliated (collectively, the “Secondary Indemnitors”). The Company agrees that,
as between the Company and the Secondary Indemnitors, the Company is primarily
responsible for amounts required to be indemnified or advanced under the
Company’s certificate of incorporation or bylaws or this Agreement and any
obligation of the Secondary Indemnitors to provide indemnification or
advancement for the same amounts is secondary to those Company obligations. The
Company waives any right of contribution or subrogation against the Secondary
Indemnitors with respect to the liabilities for which the Company is primarily
responsible under this Section 15. In the event of any payment by the Secondary
Indemnitors of amounts otherwise required to be indemnified or advanced by the
Company under the Company’s certificate of incorporation or bylaws or this
Agreement, the Secondary Indemnitors shall be subrogated to the extent of such
payment to all of the rights of





-9-

--------------------------------------------------------------------------------

 



recovery of Indemnitee for indemnification or advancement of expenses under the
Company’s certificate of incorporation or bylaws or this Agreement or, to the
extent such subrogation is unavailable and contribution is found to be the
applicable remedy, shall have a right of contribution with respect to the
amounts paid. The Secondary Indemnitors are express third-party beneficiaries of
the terms of this Section 15.

16.        No Duplication of Payments. Subject to the provisions of Section 15
above, the Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received payment for such amounts under any insurance policy, contract,
agreement or otherwise.

17.        Insurance. To the extent that the Company maintains an insurance
policy or policies providing liability insurance for directors, trustees,
general partners, managing members, officers, employees, agents or fiduciaries
of the Company or any other Enterprise, Indemnitee shall be covered by such
policy or policies to the same extent as the most favorably-insured persons
under such policy or policies in a comparable position.

18.        Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

19.        Services to the Company. Indemnitee agrees to serve as a director or
officer of the Company or, at the request of the Company, as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that any
employment with the Company (or any of its subsidiaries or any Enterprise) is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, with or without notice, except as may be otherwise expressly
provided in any executed, written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), any existing formal
severance policies adopted by the Company’s board of directors or, with respect
to service as a director or officer of the Company, the Company’s certificate of
incorporation or bylaws or the DGCL. No such document shall be subject to any
oral modification thereof.

20.        Duration. This Agreement shall continue until and terminate upon the
later of (a) ten years after the date that Indemnitee shall have ceased to serve
as a director or officer of the Company or as a director, trustee, general
partner, managing member, officer, employee, agent or fiduciary of any other
Enterprise, as applicable; or (b) one year after the final termination of any
Proceeding, including any appeal, then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement
relating thereto.

21.        Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators.

22.        Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company’s inability, pursuant to court order or
other applicable law, to perform its obligations under this Agreement shall not
constitute a breach





-10-

--------------------------------------------------------------------------------

 



of this Agreement. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

23.        Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.

24.        Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof; provided,
 however, that this Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws and applicable law.

25.        Modification and Waiver. No supplement, modification or amendment to
this Agreement shall be binding unless executed in writing by the parties
hereto. No amendment, alteration or repeal of this Agreement shall adversely
affect any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.

26.        Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:

(a)         if to Indemnitee, to Indemnitee’s address, facsimile number or
electronic mail address as shown on the signature page of this Agreement or in
the Company’s records, as may be updated in accordance with the provisions
hereof; or

(b)         if to the Company, to the attention of the Chief Executive Officer
or Chief Financial Officer of the Company at c/o Thomas Mark, Willkie Farr &
Gallagher LLP, 787 Seventh Ave., New York, NY 10019 or at such other current
address as the Company shall have furnished to the Investors.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, when
directed to the relevant electronic mail address, if sent during normal business
hours of the recipient, or if not sent during normal business hours of the
recipient, then on the recipient’s next business day.





-11-

--------------------------------------------------------------------------------

 



27.        Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court of Chancery, and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court of
Chancery for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, The
Corporation Trust Company, Wilmington, Delaware as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.

28.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. This
Agreement may also be executed and delivered by facsimile signature and in
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

29.        Captions. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

(signature page follows)

 

 

 



-12-

--------------------------------------------------------------------------------

 



The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.

 

 

 

COMPANY

 

 

 

CLOVIS ONCOLOGY, INC.

 

 

 

 

 

 

 

/s/ Daniel Muehl

 

(Signature)

 

 

 

 

 

 

 

Daniel Muehl

 

(Print name)

 

 

 

 

 

 

 

Senior Vice President of Finance

 

(Title)

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

/s/ Paul Gross

 

(Signature)

 

 

 

 

 

 

 

Paul E. Gross

 

(Print name)

 

 

 

 

 

 

 

(Street address)

 

 

 

 

 

(City, State and ZIP)

 

 

--------------------------------------------------------------------------------